DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 June 2020, 13 August 2021 and 03 January 2022 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-21, in the reply filed on 18 March 2022 is acknowledged. 
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.


Claim Objections
Claims 14-21 are objected to because of the following informalities:  
Claim 14, lines 1-2: “A method for producing slot insulators for winding slots of a component of an electrical machine, comprising” should read -- A method for producing slot insulators for winding slots of a component of an electrical machine, comprising following steps of: --
(Note: this is because “the steps d) and e)” recited in line 8.)
Claim 15 line 2 “for at least three insulator strip portions)” should read -- for at least three insulator strip portions --

Claim 16 line 4: “guiding the several molds on a circulating path” should read -- guiding the molds to circulate on a circular path --

Claim 17 line 3: “on a circulating path” should read -- on the circular path --

Claim 18 line 3: “on a circulating path” should read -- on the circular path --

Claim 19 lines 6-7: “while being moved to at least one or at at least one of the stations on the circulating path” should read -- while being moved to at least one or one of the stations on the circular path--

Claim 19 “wherein at least one of 
19.1 the cutting-off step takes place at the pick-up station, or 
19.2 molds with a first and a second mold part are used” the sub-numbers 19.1 and 19.2 should be changed to any letter other than a) to e) that are already used in claim 14.  

Claim 21. The sub-numbers 21.1 and 21.2 should be changed for the above reasons.

Claim 19, line 4: “molds with a first and a second” should read -- the molds with a first and a second --

Claim 20 line 7: “strip or of the insulator strip portion” should read -- strip or the insulator strip portion --

Claim 21 lines 4-5: “molding at least one longitudinal edge region of the strip or of the insulator strip portion” should read -- molding at least one longitudinal edge region of the strip or the insulator strip portion --
	 
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “molding the insulator strip portion for adjustment to a shape of the winding slot,” renders claim indefinite because it is unclear the outcome of the phrase “adjustment to a shape”. The verb “molding” is in general means “to give shape or to fit the contours of” (see merriam-webster.com). If the “molding the insulator strip portion” which produces a desired shape of insulator, it is unclear whether the “adjustment to a shape” further undergoes any shape changes. Would this be “molding the insulator strip portion to a shape of the winding slot”
Further, claim 14, lines 10 and 11 recite the limitations “one station” and “another station”, in which it is unclear the metes and bounds of the recited limitation “station” because claim fails to specify or the specification fails to provide a reasonably clear and exclusive definition of a station. See Fig. 12 and Page 3 last paragraph, “Using at least one first, one second and one third mold, which are moved in a cyclical manner on the circulating path at least from the pick-up station to a molding station, from the molding station to the delivery station, and from the delivery station to the pick-up station.” Would the recited stations be part of a system that are integrated together or they are separate entities? Therefore, claim 14 is rejected. 

In claim 14, the limitation “wherein at least the steps d) and e) are carried out in parallel…. while step e) is carried out for a previously molded first insulator strip portion simultaneously at another station.” in lines 8-11 renders claim indefinite because it is unclear what applicant is referring to as “parallel”. Would “parallel” be same as simultaneous? Specification [0085] “steps 4 to 9 take place simultaneously in four cycles running in parallel, due to being decoupled as regards time and arranged in parallel.” and [00177], “so that several processing steps may be carried out in parallel and simultaneously.” What is the difference between parallel and simultaneous steps. If the “steps d) and e) are carried out in parallel” as recited in line 8, how the “step e) is carried out for a previously molded first insulator strip portion simultaneously” as recited in lines 10-11? 

Claims 15 and 20 are indefinite due the limitation “in parallel” for the above reasons. 

Claim 14 recites the limitation " the steps" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “guiding the several molds on a circulating path containing at least one pick-up station for picking up the insulator strip portion and a delivery station for inserting the molded insulator strip portion into the winding slot.” in which it is unclear how the molds are guided in a circulating path. Would this be “guiding the several molds on a circular path”?

In Claim 19, the limitation “molds with a first and a second mold part are used,” in line 4 renders claim indefinite because it is unclear whether the recited “molds” are same as the one of the several molds recited claim 16, line 3 or a separate mold.

Claim 20 recites the limitation “wherein the production takes place in processing cycles, wherein two, three, four or more processing cycles are carried out in parallel” in which it is unclear how two, three, four or more processing cycles are carrying out in parallel. A processing cycle in general be from a process start to a process end. If so, how one machine performs multiple processing cycles in parallel? Would this be wherein two, three, four or more processing steps are carried out in parallel or steps such as cutting off insulator strips are carried out for multiple strips?

The limitation “embossing the insulator strip portion by means of an embossing stamp in the mold in order to mold the slot insulator” in claim 20, lines 13-14 is confusing because claim 14 line 5 recites “d) molding the insulator strip portion for adjustment to a shape of the winding slot”. If molding is already carried out in claim 14 step d), it is unclear how the embossing stamp molds the slot insulator as recited in claim 20. 

Further, claim 20 recites “pushing the molded insulator strip portion from the mold into the winding slot.” in line 15 is ambiguous because claim 14 recites “e) inserting the molded insulator strip portion into the winding slot” in line 6. If the molded strip is already inserted into a slot as recited in step e), it is unclear the purpose or outcome of the recited “pushing the molded insulator strip… into the winding slot” limitation and hence the claim is indefinite.
Would the line 4 of claim 20 be “wherein the processing cycles are selected from a group of processing steps, further including:”

Claim 21 recites the limitation " the insulator strip portion length," in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the axial length" in 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation “wherein at least one of:
the method includes the step:” is confusing. Would this be “wherein the method further includes the step:”?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stratico (US 20020124381).
Regarding claims 14 and 15, Stratico teaches,

[AltContent: textbox (insulator strip)][AltContent: textbox (forming/molding member)][AltContent: arrow][AltContent: textbox (inserting member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (cutting member)][AltContent: arrow]
    PNG
    media_image1.png
    606
    617
    media_image1.png
    Greyscale

Modified Fig. 1 Stratico. 
A method for producing slot insulators (see Abstract) for winding slots of a component of an electrical machine, comprising 
a) supplying a strip of insulating material (insulating material 122, Fig. 1, para. [0021]), 
c) cutting off (cutting member 182) an insulator strip portion from the strip, 
d) molding the insulator strip portion (forming member 180) for adjustment to a shape of the winding slot, and 
e) inserting the molded insulator strip portion into the winding slot (inserting member 124, para. [0018]).
wherein at least the steps d) and e) are carried out in parallel for at least two insulator strip portions to be inserted into different winding slots such that step d) is carried out for a second insulator strip portion at one station, while step e) is carried out for a previously molded first insulator strip portion simultaneously at another station (inserting member 124 may translate in any suitable manner to push insert 126 into slot 162 and then return to its original position, para. [0018]).  

Stratico does not explicitly teach cutting or molding the insulation materials in parallel to the inserting them into the slots. However, Stratico teaches in para. [0018] that “the inserting member 124 may preferably translate in horizontal forward direction 30 to push insert 126 into slot 162 of armature 160. Upon insertion of the insulation material, a subsequent horizontal backward translation 10 of inserting member 124 may follow and may preferably return inserting member 124 to its position prior to inserting insert 126 into slot 162. Alternatively, inserting member 124 may translate in any suitable manner to push insert 126 into slot 162 and then return to its original position.” and from Fig. 1 it is obvious that cutting member 182 or insertion member 124 enables a parallel operation with the forming member 180. Therefore, in view of the teachings of Stratico, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include simultaneous parallel operation that enables to cut and mold the insulator strips in parallel to inserting the molded strip into the winding slot that improves manufacturing efficiency. 

Examiner Note: if applicant disagrees the Stratico modifications, simultaneous cutting, molding and inserting the insulator strip portions are known in the art. As claims 14 and 15 best understood, prior art of record Carpentier (US 20120117790) teaches cutting, molding and inserting the insulator strip portions simultaneously into the stator slots along with a prewound coil, see Figs. 2-24 of Carpentier. 

Claims 14-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Asou (US 20100264757) in view of Stratico. 
Regarding claims 14-15, Asou teaches,
A method for producing slot insulators (manufacturing flow chart, Fig. 5) for winding slots of a component of an electrical machine, comprising 
d) molding the insulator strip portion (slot cell 3 is bent and folded, the cross section of the slot cell 3 is shaped similar to a letter U, Fig. 3, para. 0047-0048]) for adjustment to a shape of the winding slot, and 
e) inserting the molded insulator strip portion into the winding slot (slot cells 3 are inserted into the respective slots 11 on the stator core 1, Fig. 2, para. [0048]).
wherein at least the steps d) and e) are carried out in parallel for at least two insulator strip portions to be inserted into different winding slots such that step d) is carried out for a second insulator strip portion at one station, while step e) is carried out for a previously molded first insulator strip portion simultaneously at another station (see Step 3 producing slot cell and inserting slot cells, Fig. 5, para. [0074]).  
Asou does not teach supplying a strip insulating material or cutting off the insulating material. However, Stratico teaches methods and apparatus for insulating interior walls of lamination slots of dynamo-electric machine in which, 
a) supplying a strip of insulating material (insulating material 122, Fig. 1, para. [0021]), 
c) cutting off (cutting member 182) an insulator strip portion from the strip, 
Therefore, in view of the teachings of Stratico, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Asou to include a supplying and cutting off step that enables simultaneous operation to cut and mold the insulator strips in parallel to inserting the molded strip into the winding slots that improves manufacturing efficiency. 

Regarding claim 20, Asou further teaches,
wherein the production takes place in processing cycles, 
wherein two, three, four or more processing cycles are carried out in parallel, 
wherein the processing cycles are selected from a group of processing cycles including: 
molding at least one longitudinal edge or several longitudinal edges of the strip or of the insulator strip portion; at least one of 
cutting off the insulator strip portion, 
turning back a collar (cuffs 17, Fig. 2, para. [0047-0048] on at least one of a front edge of the strip, or on a rear edge of the insulator strip portion; 
embossing the insulator strip portion by means of an embossing stamp in the mold in order to mold the slot insulator (slot cell 3 includes cuffs 17 that are folded out at the both ends of the slot cell 3, para. [0047]), and 
pushing the molded insulator strip portion from the mold into the winding slot (see Fig. 2).
Asou teaches in para. [0047-0048] that the slot cells are made of polyethylene terephthalate film and cuffs 17 are folded out at the both ends of the slot cell 3 in order to prevent slipping off from the slot, one of ordinary skill in the art would have thought that a film would have to be cut and to be inserted into a mold that enables molding or embossing the insulator strip portion to a desired shape. As described in the specification page 18, fourth paragraph “[T]he molding device 98 includes the molds 54-57 as well as an embossing stamp 106 acting as a molding member”, Asou teaching meets the limitation “embossing the insulator strip portion by means of an embossing stamp”.  

Regarding claim 21, Stratico further teaches,  
wherein at least one of: 
21.1 the method includes the step: 
b) molding at least one longitudinal edge region of the strip or of the insulator strip portion, or 
21.2 step c) includes: selecting the insulator strip portion length (a strip of insulating material 122 may be cut into a segment of predetermined length and placed beneath forming member 180, para. [0021]), which extends in a moving direction of the strip, of the insulator strip portion to be cut off, depending on the axial length of the winding slot; and 
step e) includes: inserting the molded insulator strip portion in an inserting direction extending in the direction of the insulator strip portion length (see 124 and 122, Fig. 1).
Therefore, in view of the teachings of Stratico, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Asou to include a step that enables simultaneous operation of molding the insulator strips in parallel to inserting the molded strip into the winding slots that improves manufacturing efficiency. 


Claims 14-15 alternatively, and claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stratico in view of Kindig (US 4449289).
Regarding claims 14-15, if applicant disagrees the simultaneous cutting, molding and insertion of insulator strip in Stratico, alternatively, claims 14-15 are rejected over Stratico in view of Kindig.  Kindig teaches a method and a system for compressing coil turns and insulators in a stator core in which, 
wherein at least the steps d) and e) are carried out in parallel for at least two insulator strip portions to be inserted into different winding slots such that step d) is carried out for a second insulator strip portion at one station, while step e) is carried out for a previously molded first insulator strip portion simultaneously at another station (automated phase insulator insertion station followed by a slot separator wedge insulator insertion station, see Fig. 1 and plurality of phase insulator work stations are gang operated to maintain high speed production rates, see Abstract).  
Kindig teaches a plurality of phase insulator work stations are gang or group operated to maintain high speed production rates despite relatively slow reloading of phase insulators into the insertion arbor of each work station, see Abstract. Further, col. 4 lines 36-45 teaches “the stator slots are initially compressed or compacted toward the ends of the stator slots preparatory to subsequent insertion of phase insulator pieces in one of work stations 3 or 4 and of slot separator wedge insulator pieces in work station 5. Work station 6 is provided with press apparatus similar to that employed at station 1 to further compress or compact the coil turns in the stator slots along with the just-inserted insulator wedges”, in which it is obvious that shaping of the insulator and inserting the insulators could be performed as a gang or a group, which would reduce the manufacturing time and improve the production efficiency. Therefore, in view of the teachings of Kindig, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Stratico to include a method that enables mold the insulator strips in parallel to inserting the molded strip into the winding slot that improves manufacturing efficiency. 

Regarding claims 16-18, Kindig further teaches,  
[Claim 16] further comprising the steps: 
molding the insulator strip portion in one of several molds, and 
guiding the several molds on a circulating path containing at least one pick-up station for picking up the insulator strip portion and a delivery station for inserting the molded insulator strip portion into the winding slot (formed on a circular, rotating worktable 10, col. 4, line 32 and see stations 2 to 6 Fig. 1). 
 
[Claim 17] further including using at least one first, one second and one third mold, which are moved in a cyclical manner on the circulating path at least from the pick-up station (station 4) to a molding station (station 5), from the molding station to the delivery station (station 6), and from the delivery station to the pick-up station. 
 
[Claim 18] including using a fourth mold, wherein the first through fourth molds are moved in a cyclical manner between the stations on the circulating path (circular indexing table, see Abstract, a rotatable circular worktable is employed to minimize the amount of floor space occupied by the system, col. 3, line 7), wherein the stations additionally comprise a positioning station between the pick-up station and the molding station.  

Regarding claim 19, Stratico further teaches,  
wherein at least one of 
19.1 the cutting-off step takes place at the pick-up station, (insulating material 122 cuts at the pick-up station, see Fig. 1) or 
19.2 molds with a first and a second mold part are used, and wherein the first and the second mold part, in order to change the shape of the insulator strip portion, are moved relative to each other while being moved to at least one or at at least one of the stations on the circulating path.  
  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Carpentier (US 20120117790) teaches a device and a method of inserting electrically insulating paper from a continuous roll into slots of a stator created by outwardly projecting teeth. 
Prior art of record Kieffer (US 4658492) teaches a coil assembly machine for automatic loading of stator cores including a wedge forming and wedge insertion machine. 
Prior art of record Luttrell (US 20020038505) teaches insulating slot liners for insertion into stator core winding slots that are formed from a narrow-width reel of insulating material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729